DETAILED ACTION
	This Office action is in response to the RCE filed 1 June 2022.  Claims 1-23 are currently pending; claims 11-23 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein, in the plan view, the third or fourth photoelectric conversion regions do not overlap any bonding portions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the amended claim language (“bonding parts” in the last line) lacks antecedent basis in claim 1, and that “bonding portions” would encounter similar issues under 35 U.S.C. 112(b).  A recitation of which elements are intended to be emcompassed by the above limitation (i.e., bonding parts/portions) is necessary for clarity and to comply with the requirements of 35 U.S.C. 112(b).  Thus, the prior art reads on the claims as currently drafted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "bonding parts" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the above limitation is intended to refer to the recited “first connection region” in line 7, “first connection portion” in line 8, “second connection portion” in line 9, or a yet unrecited part.  For the purposes of examination, the above limitation is assumed to refer to the recited “first connection portion” and the “second connection portion.”  Claims 2-10 are directly or indirectly dependent from claim 1 and thus also contain the above indefinite limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/136488 A1 to Sony Corp. (using related application US 2018/0033813 A1 to Suzuki et al. as an English language translation; hereinafter “Suzuki”).
Regarding claim 1, as best understood, Suzuki (Figs. 2, 7), discloses an imaging device, comprising: 
a first chip 31/32/33/34/35 including: 
first B, second Gr, third R, and fourth Gb pixels including respective first, second, third, and fourth photoelectric conversion regions that convert incident light into electric charge (¶ 0095), wherein the first, second, third, and fourth pixels output pixel signals based on the electric charge (¶ 0094); and 
a first connection region D1/D2 for bonding the first chip to a second chip (¶ 0096; Fig. 7) and including a first connection portion (portion of D1/D2 overlapping B) overlapped with the first photoelectric conversion region in a plan view, and a second connection portion (portion of D1/D2 overlapping R) overlapped with the second photoelectric conversion region in the plan view (Fig. 7), 
wherein the first photoelectric region receives incident light of a first wavelength (Fig. 7 - pixel B receives blue light), and the second photoelectric conversion region receives incident light of a second wavelength that is greater than the first wavelength (Fig. 7 - pixel Gr receives green light, which has a wavelength greater than that of blue light), 
wherein, in the plan view, the first connection portion (portion of D1/D2 overlapping B) overlaps an area of the first photoelectric conversion region B that is larger than an area of the second photoelectric conversion region Gr overlapped by the second connection portion (portion of D1/D2 overlapping Gr), and, wherein in the plan view, third and fourth photoelectric conversion regions do not overlap any bonding parts (the portions of D1/D2 that overlap the above recited areas of B/Gr do not overlap the adjacent R/Gb pixels to the right in Fig. 7).
Regarding claim 2, Suzuki (Figs. 2, 7) discloses the imaging device of claim 1, further comprising: 
a logic circuit, included in the second chip 36, to process the pixel signals from the first, second, third, and fourth pixels (¶ 0070); and a second connection region 36a (Fig. 2) including a third connection portion overlapped with the first photoelectric conversion region in the plan view, and a fourth connection portion overlapped with the second photoelectric conversion region in the plan view, wherein the first connection portion is bonded to the third connection portion, and the second connection portion is bonded to the fourth connection portion (Fig. 7). 
Regarding claim 3, Suzuki (Figs. 2, 7) discloses the imaging device of claim 2, wherein the first, second, third, and fourth connection portions are bonding pads (¶ 0096). 
Regarding claim 4, Suzuki (Figs. 2, 7) discloses the imaging device of claim 3, wherein the bonding pads include copper (¶ 0069). 
Regarding claim 5, Suzuki (Figs. 2, 7) discloses the imaging device of claim 3, wherein one of the first connection portion and the second connection portion is a dummy bonding pad (¶ 0069). 
Regarding claim 6, Suzuki (Figs. 2, 7) discloses the imaging device of claim 2, wherein the first, second, third, and fourth connection portions each include a plurality of connection portions (Fig. 7). 
Regarding claim 7, Suzuki (Figs. 2, 7) discloses the imaging device of claim 1, wherein the first photoelectric conversion region and the second photoelectric conversion region share a floating diffusion FD (¶ 0095). 
Regarding claim 8, Suzuki (Figs. 2, 7) discloses the imaging device of claim 7, wherein the first chip includes: a wiring 35 between the first connection portion 35a and the first photoelectric conversion region 34, wherein the wiring is coupled to a node that receives a voltage to adjust a parasitic capacitance of the floating diffusion (¶ 0069). 
Regarding claim 9, Suzuki (Figs. 2, 7) discloses the imaging device of claim 1, wherein the first wavelength corresponds to blue light, and the second wavelength corresponds to red or green light (see above rejection of claim 1; ¶ 0066). 
Regarding claim 10, Suzuki (Figs. 2, 7) discloses the imaging device of claim 1, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are part of a plurality of pixels arranged in a matrix at a central region of the first chip, and wherein the first connection portion and the second connection portion are part of a plurality of connection portions arranged in a matrix at the central region of the first chip (Fig. 7). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
10 June 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813